DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Pollman on February 22, 2021.
The application has been amended as follows: 
	Claims 18, 19 and 25 have been canceled.

	Claim 20 (amended): The method of claim [19] 6 [further comprising cutting the multilayer film intermediate product into multilayer film intermediate product segments by cutting lengthwise parallel to a machine direction of the film prior to said stretching, said stretching therefore comprising stretching of the multilayer film intermediate product segments] wherein the stretching the intermediate multilayer film product segments comprises increasing a length of the intermediate multilayer film product segments in the machine direction by between 100% and 600%.
	Claim 21 (amended): The method of claim [19] 20 [further comprising cutting the pre-stretched polyethylene-based film into pre-stretched polyethylene-based film segments by cutting lengthwise parallel to a machine direction of the film after said stretching] wherein the stretching comprises increasing said length by between 200 and 400%.

6 wherein the [core layer in the multilayer film intermediate product comprises alternating segments, when viewed in cross-section relative to a machine direction of the film, of filler-free segments and filler-containing segments] filler particles are inorganic particles having a particle size of between about 0.1 and about 20 µm.
	Claim 23 (amended): The method of claim [22] 5 wherein the [filler-free segments comprise at least about 95 wt % polyethylene resin and the filler-containing segments comprise 2 to 40 wt % filler particles in a resin matrix comprising at least about 95 wt % polyethylene resin] filler particles are organic particles having a particle size of between about 0.1 and about 20 µm.
	Claim 24 (amended):  The method of claim [21] 6 wherein [the stretching the intermediate multilayer film product comprises increasing a length of the intermediate multilayer film product in the machine direction by between 100% and 600%] said rolling comprises rolling the pre-stretched polyethylene based film segments onto rollers to form rolls of pre-stretched polyethylene-based film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742